Title: From Nathaniel Niles to Abigail Smith Adams, 30 January 1818
From: Niles, Nathaniel
To: Adams, Abigail Smith


				
					Madam,
					Balt. Jan. 30, 1818
				
				I was honored with your note, & have attended to it as I hope is in accordance to your will on the subject.I have suffered several times by such mistakes as are noticed in my printed reply; & the opportunity to vindicate myself was so happily presented that justice seemed to require that I should not pass it over.I disavow all connection with the party business of the past or present—& though, to the utmost of the ability afforded I have reprehended political vice, my great object has been to support the broad principles of our happy Constitution, & to make us one people.With sentiments of great respect, / I am, Madam, / your obet St.
				
					N Niles
				
				
			